DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 48-52 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions of original claims 34-40 (group II was elected in restriction election) and newly presented claims 48-52 are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions of original claims 34-40 present distinct products from the invention of newly presented claims 48-52 because the inventions as claimed have a materially different design, are mutually exclusive, and would require a different field of search. Specifically, original claims 34-40 require a first tape; a second tape carried by the first tape; a tape transport unit to transport the first and second tape from a supply reel; a specimen sectioning unit...for adherence of the cut tissue section to the second tape, none of which is required by newly presented claims 48-52 (newly presented claims 48-52 do not require a supply reel or a second tape); and newly presented claims 48-52 require a sensor configured to provide the controller with locational information of the tape, the sample block, and the tape application unit relative to each other, and a reciprocating actuator, none of which is required by original claims 34-40.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 48-52 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Response to Amendment
As to the amended claims, received on 4/5/22, the previous 112b rejections are removed. However, new rejections are entered to address the claim amendments.	As to the claim amendments and remarks filed on 4/5/22, the previous prior art rejection has been withdrawn, and a new rejection has been applied to address the amended claims (see below).
Claim Status
Claims 34, 36-39, 41-52 are pending, with claims 34, 36-39, 41-47 being examined and claims 48-52 deemed withdrawn. Claims 1-33, 35 and 40 are canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36-39, 41-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 34, it is unclear what the sensor of line 21 is providing location information on.  Specifically, what is the locational information of?  It is unclear what is being sensed in regards to location.  Are applicants intending to relate the locational information of various structures of the apparatus in order to enable the apparatus to function in a particular manner? 
Claims 36-39, 41-47 are rejected based on further claim dependency.
As to claim 37, it is unclear how the controller is moving the second surface to be perpendicular.  Is the tape transport unit being controlled, and if so how does a reel control the tape to be perpendicular?  A control alone cannot perform this function and therefore it is unclear how the perpendicular movement is performed. Is the tape application unit being moved perpendicular?
Regarding lines 3-4 of claim 44, it is unclear where the dispensing of the tape is occurring from.  A controller alone cannot dispense tape.  Are applicants intending to dispense the tape from the supply reel, or is the tape dispensed to the supply reel from somewhere else?
As to claim 47, it is unclear what curing is being discussed.  What is curing, how does curing relate to any of the structures recited, when does curing take place?  It is unclear as curing has never been previously recited or related to any of the previous limitations of the apparatus.
Appropriate correction is required
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34, 36-39, 41, 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo, M (US 20070039435; hereinafter “Kokubo”; already of record) in view of Miyazawa et al (US 20050126311; hereinafter “Miyazawa”) alone, or alternatively in view of Ito et al (US 20150008096; hereinafter “Ito”; already of record).
As to claim 34, Kokubo teaches an automated tape transport apparatus (Kokubo; [29] Fig. 1) for sectioning and transporting cut tissue sections from a sample block, the automated tape transport apparatus comprising: 
a controller (Kokubo teaches an automated device which would have a controller. Kokubo also teaches a controller; [22, 28, 29, 55, 60, 61]); 
a tape having a first surface and a second surface opposite the first surface, the second surface being an adherence surface (Kokubo teaches tape #5 which has a top first surface and a bottom second surface for adhering to sample sections; Figs. 1-2 [46-48, 57-59, 61]); 
a tape transport unit having a supply reel at an upstream end and a take up reel at a downstream end, wherein the controller is configured to control the tape transport unit to transport the tape from the supply reel for adhering the tape to the sample block for adherence of a cut tissue section from the sample block (Kokubo teaches a supply reel 2 and take up reel 4, where the tape adheres a cut tissue section from the sample block; Figs. 1-2); 
a specimen holding unit (Kokubo teaches 21 holding specimen 20; Fig. 1 [47, 49]) for mounting the sample block with an exposed surface of the sample block outwardly facing therefrom; 
a tape application unit (Kokubo teaches roller 3b for adhering the specimen to the tape; Fig. 2) configured to engage with the tape to apply pressure to the first surface of the tape to press the second surface of the tape into contact with the sample block to adhere the adherence surface of the tape to the exposed surface after transport of the tape to a position adjacent and over the exposed surface; 
a specimen sectioning unit (Kokubo teaches 22 slicing specimen 20; Fig. 1 [47, 49]) operable to section the exposed surface of the sample block for adherence of the cut tissue section to the second surface of the tape to create a sectioned sample; and 
a sensor configured to provide locational information to the controller (Kokubo teaches a sensor which determines the locations information of the slice and tape; [59]). 
Note: The instant Claims contain a large amount of functional language (ex: “for…”, “configured to...”, “operable to...”, “being controlled by the controller...”, etc…).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.	
Kokubo does not specifically teach a reciprocating actuator to cause the tape application unit to apply pressure on the first surface of the tape in a first position and to cause the tape application unit to be away from the specimen holding unit in a second position. However, Miyazawa teaches the analogous art of a tape transport apparatus (Miyazawa; Fig. 1-4) with a reciprocating actuator to cause the tape application unit to apply pressure on the first surface of the tape in a first position and to cause the tape application unit to be away from the specimen holding unit in a second position (Miyazawa teaches a roller 38 which moves to and from the specimen surface; Fig. 1-4 [46, 63, 36, 48-51, 64, 122]. Specifically, Miyazawa teaches the reciprocating motion by the screws to reciprocate the roller 38 and from the specimen holding unit). It would have been obvious to one of ordinary skill in the art to have modified the roller of Kokubo to use a reciprocating actuator to move to and from the specimen as Miyazawa because Miyazawa teaches that moving the roller prevents the roller from interfering with the knife and the slicing of the specimen (Miyazawa; [50, 64]) while further enabling the roller to adhesively abut the tissue section after slicing of the specimen (Miyazawa; [63]).  The modification of the apparatus with the sensor of Kokubo with the reciprocating actuator of Miyazawa results in the reciprocating actuator capable of being controlled by the controller based on the locational information (The examiner notes that this limitation is functional and related to intended use).
Alternatively, if it is deemed that modified Kokubo does not teach the reciprocating actuator moving based on locational information from the sensor, then Ito teaches the analogous art of a tape transport apparatus (Ito; Fig. 1) with a reciprocating actuator moving based on locational information from a sensor (Ito teaches that the actuator 22 moves to/from the tape based on positional information detected by sensor 30 or a camera; [56, 82] Fig. 1, 5). It would have been obvious to one of ordinary skill in the art to have modified the actuator and sensor of modified Kokubo to move the actuator based on locational information from the sensor as in Ito because Ito teaches that using a sensor enables the precise movements of the actuator to be controlled in order to ensure the coordinated timing of the various components (Ito; [56]). 
As to claim 36, modified Kokubo teaches the apparatus of claim 34, wherein the controller aligns the tape with the sample block so the cut tissue section can be applied to the second surface when the second surface is pressed over the exposed surface of the sample block (Although functional, Kokubo teaches aligning the tape with the block to apply the tissue section to the bottom second surface of the tape; Figs. 2).  
“When” the second surface is pressed does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 37, modified Kokubo teaches the apparatus of claim 34, wherein the controller is configured to control the tape transport unit to move the tape to be parallel to and facing the exposed surface of the sample block (Kokubo teaches the reels moving the tape parallel to the exposed surface of the sample block; see Figure 1) and subsequently move the second surface to be perpendicular and into contact with the sample block (The modification of the tape application unit of Kokubo to reciprocate up/down as in Miyazawa has already been discussed in claim 34 above.  This modification results in the application unit/roller of Kokubo to actuate up/down as in Miyazawa, where downward movement in Kokubo would result in perpendicular movement when coming into contact with the sample block of Kokubo).  
As to claim 38, modified Kokubo teaches the apparatus of claim 34, wherein, the tape application unit includes a roller being configured to roll against the first surface of the tape to press the second surface of the tape on the sample block to eliminate air bubbles (Kokubo teaches a roller 3b; Figs. 1-2).  
As to claim 39, modified Kokubo teaches the apparatus of claim 34, wherein the sensor is configured to sense a location of the tape relative to the sample block (Kokubo teaches the sensor; [59].  Additionally, the modification of Kokubo to include the sensor of Ito has already been discussed above; see claim 34 above, and Ito [56] Fig. 1).  
As to claim 41, modified Kokubo teaches the apparatus of claim 34, where the tape application unit includes a roller to adhere the tape to the exposed surface of the sample block (Kokubo teaches a roller 3b; Figs. 1-2).
Modified Kokubo does not specifically teach the roller is spring loaded. However, Miyazawa teaches the analogous art of a tape transport apparatus (Miyazawa; Fig. 1-4) with a spring loaded roller (Miyazawa teaches pressing rollers 42 where these rollers have springs as shown in Fig. 1; [40].  Miyazawa alternatively teaches spring loaded roller 33/37; Fig. 1 [40]). It would have been obvious to one of ordinary skill in the art to have modified the roller of modified Kokubo to be spring loaded as Miyazawa because Miyazawa teaches that spring loaded rollers which press are commonly known to have springs (Miyazawa; [40], Fig. 1), and also that using a spring loaded roller enables a prescribed force to be applied (Miyazawa; [40]).  
 “When” the tape guide is in the apply position and “when” the tape guide is in the remove position does not necessarily have to occur since it is a conditional statement, thereby being functional and not further defining the apparatus structure beyond that of a capability (MPEP 2114 and 2111.04). Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations to render the claimed system obvious. See Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.
As to claim 44, Kokubo teaches the apparatus of claim 34, wherein the controller comprises: (a) a processor; and (b) a non-transitory computer-readable medium comprising instructions for dispensing the tape so that a portion of the tape is adjacent to and covers the exposed surface of the sample block (Kokubo teaches an automated device which would have a controller. Kokubo also teaches a controller; [22, 28, 29, 55, 60, 61]. The automated system with a controller would include a processor and instructions on medium/memory to dispense the tape to the sample block).  
As to claim 45, Kokubo teaches the apparatus of claim 34, further comprising a slide and a slide transfer station for transferring the sectioned sample from the tape to the slide (Kokubo teaches slide transfer region F/G; Fig. 1 [50]).  
As to claim 46, Kokubo teaches the apparatus of claim 45, wherein the slide has an adhesive for adhering the sectioned sample to the slide (Kokubo teaches the slide adhering to the sliced sample; [50] Fig. 1).  
As to claim 47, Kokubo teaches the apparatus of claim 46, wherein after curing, the tape is removed from the sectioned sample (As best understood, Kokubo teaches the tape removed from the sliced sample; [50] Fig. 1. Further, how the tape is intended to be interacted with is a matter of intended use).
Claims 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo in view of Miyazawa in view of Goldstein et al (US 6720191; hereinafter “Goldstein”; already of record), or alternatively over Kokubo in view of Miyazawa in view of Ito in view of Goldstein.
As to claims 42 and 43, modified Kokubo teaches the apparatus of claim 34 (see above), with the tape, tape application unit, controller, specimen holding unit, and supply reel (see claim 34 above).
Modified Kokubo does not specifically teach a tape guide axially spaced from the tape application unit, wherein the controller is configured to control the tape guide, wherein the position of the tape guide is movable by the controller from an apply position to a remove position, the tape guide being in the apply position during advancement of the tape to align with the specimen holding unit and remaining in the apply position during movement of the tape application unit to the second position by the controller; and wherein when the tape guide is in the apply position, an angle formed by a first line between the specimen holding unit and the supply reel and a second line between the specimen holding unit and the tape guide is about 180 degrees, whereby the tape is adjacent to and aligned with the exposed surface of said sample block and when the tape guide is in the remove position, wherein the angle formed by the first line between the specimen holding unit and the supply reel and the second line between the specimen holding unit and the tape guide is at an obtuse angle.   However, Goldstein teaches the analogous art of a tape supply reel 16 with a specimen holding unit (Goldstein teaches the region of application unit P and S/32; Fig. 1-2 and 7) a tape guide axially spaced from the tape application unit (Goldstein teaches guide 24/26 axially spaced from the application unit P; Fig. 1-2, 7), wherein the controller is configured to control the tape guide, wherein the position of the tape guide is movable by the controller from an apply position to a remove position (Goldstein teaches guide 24/26 in first position in Fig. 2A and second position in Fig. 2C col. 6 line 60-col. 7 line 21), the tape guide being in the apply position during advancement of the tape to align with the specimen holding unit and remaining in the apply position during movement of the tape application unit to the second position by the controller (Goldstein teaches that the tape is advanced at the time point from where P is in the first position prior to figure 2A until figures 2A to 2B where the guide 24/26 is aligned with the specimen holding unit 32 and remains in the apply position in Figure 2A. The tape guide 26 could also be considered in the apply position in figure 2B); and wherein when the tape guide is in the apply position, an angle formed by a first line between the specimen holding unit and the supply reel and a second line between the specimen holding unit and the tape guide is about 180 degrees (Goldstein teaches a line from 16 to P to 24/26 which is about 180 degrees creating roughly a straight line; Fig. 2A), whereby the tape is adjacent to and aligned with the exposed surface of said sample block and when the tape guide is in the remove position, wherein the angle formed by the first line between the specimen holding unit and the supply reel and the second line between the specimen holding unit and the tape guide is at an obtuse angle (Goldstein teaches a line from 16 to P to 24/26 which creates an obtuse angle facing towards the top of Figure 2C since the guide 24/26 has moved upwards. Additionally, the examiner notes the “when” the tape guide is in the apply and remove position is conditional and does not necessarily have to occur; See § MPEP 2111.04).  One of ordinary skill in the art at the time the invention was filed would have been motivated to modify the application unit, supply reel, and specimen holding unit of modified Kokubo to have included the guide as in Goldstein because Goldstein teaches that the guide helps to ensure that the tape is a proper distance from the tape application unit P and also helps to collect the next sample (Goldstein; col. 7 lines 15-20).
Response to Arguments
Applicant’s arguments filed on 4/5/22 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798